DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 3/15/2021. As directed by the amendment, claims 2, 8-11, and 15-24 were amended, claims 21-23 were cancelled, and no new claims were added. Thus, claims 1-20 and 24-26 are presently pending in this application.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The limitations “an override intake assembly selectable to disable the first intake assembly and allow maximum air flow rate into the compressible chamber” (claim 9, lines 4-5) and “wherein the override intake assembly allowing the compressible chamber to refill in less than three seconds” (claim 10, lines 3-4) are not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to disclose of any override intake assembly, furthermore, there is no disclosure of what specific structures would correspond to an override intake assembly. 
The limitation “a manual feedback mechanism configured to provide manually sensed, non-visual signals to the user to regulate a manual compression rate of the chamber without any electronic device, or auxiliary timing device” (claim 15, lines 11-13) is not supported by the original disclosure and is therefore, new matter. Furthermore, the limitation contains subject matter which was not described in the specification in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “an optimal time period between manual compressions” (lines 13) is unclear as to how to define the metes and bounds of the 
Regarding claim 2, the limitation “an optimal time period between a completed manual compression of the first grip placement indicator and a manually sensed signal to the user that the chamber has completely refilled and should be recompressed” (lines 24-27) is unclear as to how to define the metes and bounds of the term “optimal time period”, what time period would be considered as an optimal time period and what is considered as a non-optimal time period. The term is relative.
Regarding claim 2, the limitation “an optimal time period between a completed manual compression of the second grip placement indicator and a manually sensed signal to the user that the chamber has completely refilled and should be recompressed” (lines 29-32) is unclear as to how to define the metes and bounds of the term “optimal time period”, what time period would be considered as an optimal time period and what is considered as a non-optimal time period. The term is relative.
Regarding claim 8, the limitation “any electronic sensors, or auxiliary timing devices” (line 16) is unclear as to how to define the metes and bounds of the limitation, what electronic sensors or auxiliary timing devices would be considered as “any” electronic sensors, or auxiliary timing devices, the original disclosure fails to disclose the limitation, therefore, it is unclear as to what they are. 
Further, regarding claim 8, the limitation “the bag” (line 6) lacks proper antecedent basis. 
Furthermore, regarding claim 8, the limitation “wherein (a) manually sensed contact between portions of the flexible wall associated with the first and second grip 
Further, regarding claim 8, the limitation “an appropriate tidal volume…an appropriate volume of air per compression, an appropriate rate of compression, and an appropriate volume of air” (lines 4 and 13-15) is unclear as to how to determine the metes and bounds of the term “appropriate”, what is considered as being appropriate and what is considered as not being appropriate, the term is relative. 
Regarding claim 12, the limitation “the coordinated indicia” (line 2) lacks proper antecedent basis. 

Regarding claim 24, the limitation “an optimal time period between manual compressions of the chamber” (line 14) is unclear as to how to define the metes and bounds of the term “optimal time period”, what time period would be considered as an optimal time period and what is considered as a non-optimal time period. The term is relative.
Claim limitation “an override intake assembly selectable to disable the first intake assembly and allow maximum air flow rate into the compressible chamber” (claim 9, lines 4-5) and “wherein the override intake assembly allowing the compressible chamber to refill in less than three seconds” (claim 10, lines 3-4) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose the term and the structures that is intended to correspond to the “the override intake assembly”. 
Claim limitation “a manual feedback mechanism configured to provide manually sensed, non-visual signals to the user to regulate a manual compression rate of the chamber without any electronic device, or auxiliary timing device” (claim 15, lines 11-13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lea (3,046,978).

Regarding claim 3, Lea discloses that the intake assembly is adjustable to change the pre-set in-flow rate (see Col 3, lines 54-61, Lea discloses that the intake assembly 30 comprises valve 31 which opens to allow air to enter into the chamber/bulb when the chamber is being released, and closes when it is in compressed stated, and further discloses that the pin 44 is pushed into valve body 32 manually against the bias of spring 45 to lift core 34 off of the shoulder of the counter bore 42 and provide a 
Regarding claim 4, Lea discloses that the pre-set inflow rate is designed such that it accommodates the chamber having specific age range, therefore, the pre-set in-flow rate is based on a patient’s size or age (see the rejection in claim 1 and Col 2-Col 3). 
Regarding claim 5, Lea discloses that the outtake assembly includes one or more adjustment mechanisms configured a user to selectively adjust the volume of air flow out of the chamber (see the outtake assembly 50, 54, 57, 56, 51, 68, 62, 72, 64, fig. 1, Col 2, lines 49-72, and Col 3, lines 37-52, Lea discloses that the hole s 55 and 57 are normally held clear and uncovered by the extended spring 56, when the valve element 62 is moved to the left from its position as shown in fig. 3, under air pressure, it compresses the spring and closes openings 55 and 57, element 62 is formed of flexible rubber or plastic material, it has a circular end wall 64 which is slit radially at 65 to form normally closed triangular flaps, these flaps separate under pressure of air ejected from bulb 16 to permit the air to pass through bore 68 in the element 62, a peripheral ridge 72 is formed in tube 50 near the elbow end to serve as a means for limiting movement of element 62 while subject to expanding bias of spring 56, Lea further discloses that when the bulb 16 is compressed at any point thereof, the valve element 62 moves under air pressure in tube 50 to compress spring 49 and close holes 55 and 57, further pressure of air forces open the triangular flaps in walls 64 permitting the air to pass through passage 68 in element 62 and passage 15 in tube 11. Spring 56 is a rather light spring so that it yields first to permit member 62 to move and close holes 55, 57 before 
Regarding claim 7, Lea discloses that the intake assembly and the outtake assembly are configured to coordinate with each other to deliver pre-set volume of air to a patient (see Col 2-Col 3 of Lea, Lea discloses that the intake and the outtake assemblies works together to provide air to the patient, therefore, they are coordinating with each other to deliver pre-set volume of air to the patient). 
Regarding claim 8, Lea discloses that the chamber (16) is compressed and refilled (see Col 2 to Col 3 and rejection to claim 1) and further discloses that in the embodiment of fig. 6, the balls 48 and 50 are omitted to allow the chamber to completely collapsed, therefore, the chamber 16 would allow a) manually sensed contact between portions of the flexible wall associated with the first and second grip placement indicators provides a first manually sensed signal to a user that an appropriate tidal volume of air has been delivered to a patient, and therefore manual compression of the compressible chamber should be released permitting the bag to refill with air, b) manually sensed complete refill of the compressible chamber, manually 

    PNG
    media_image1.png
    574
    721
    media_image1.png
    Greyscale


Regarding claim 14, Lea discloses that the intake assembly and the outtake assembly (see the rejection to claim 1) are attached on a same side of the chamber (see the annotated-Lea fig. 1 above, relative to line 1, the intake assembly and the outtake assembly are attached on a same side of the chamber). 
Regarding claim 15, Lea discloses that the chamber (16) is being completely compressed and refills (see col 2-col 3), therefore, portion of chamber 16 comprising 79/74 and 76/80 is a manual feedback mechanism that is configured to provide manually sensed, non-visual signals to the user to regulate a manual compression rate of the chamber without any electronic device, or auxiliary timing device (see the entire disclosure of Lea, there is no electronic device). 
Regarding claim 18, Lea discloses that the first placement indicator and the second placement indicator includes a tactile target configured to provide a tactile signals to a user when the pre-set volume of gas flows out of the chamber (see Col 2-Col 3 of Lea, Lea discloses that the bulb 16 can completely compressed without balls 48 and 50, therefore when the user press 74 and 76, once bulb 16 contacts internally, the user would feel a tactile target through the contact of the internal surface and the feel of the ribs 74 and 76). 
Regarding claim 19, Lea discloses that the first placement indicator  (78 and 74) is configured to allow a user to selectively move finger or hand placement to a selected 
Regarding claim 20, Lea discloses that the first placement indicator (74 and 78) is oriented circumferentially around the chamber (16, figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (3,046,978) as applied to claim 1 above, and further in view of Gray (5,305,739).
Regarding claim 6, Lea discloses an optimal time period between compressions (Lea discloses that the bulb 16 can be compressed then refilled, therefore, there would be a time period between compressions, wherein that time period is considered as an optimal time period, see Col 2-col 3 of Lea), but fails to disclose that the optimal time period is at least 3 seconds. 
Gray teaches a method of resuscitating a patient comprising an optimal time period between compressions is at least three seconds (Col 6, lines 7-54, Gray discloses that to effectively administer artificial respiration, the resuscitator must refill with air in approximately five seconds or less). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal time of Lea to have the refill time of 3 seconds or greater as taught by Gray for the purpose of effectively administering artificial respiration during resuscitation by providing a refill time of 5 seconds or less (Col 6, lines 7-54 of Gray).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lea (3,046,978) in view of Myklebust (2008/0314386).
Regarding claim 9, Lea discloses that the intake assembly is a first intake assembly and further comprising an override intake assembly selectable to disable the first intake assembly and allow maximum air flow rate into the compressible chamber (wherein the first intake assembly is defined as the assembly of 41, 29 and 30, that 
However, if there is any doubt that Lea discloses a first intake assembly and an override assembly. 
Myklebust teaches an intake assembly a first intake assembly, and further comprising an override intake assembly selectable to disable the first intake assembly and allow maximum air flow rate into the compressible chamber (the first intake assembly is defined as the structure 61 that formed the smaller opening in fig. 2b, wherein the smaller opening would provide less intake air into the chamber, and the override assembly is the structure of 61 that forms the largest opening on 61, wherein when the larger opening lines up with 62, the smaller opening would be disabled, and a maximum air flow rate are allowed to enter the compressible chamber, see paragraph 0024 and full disclosure of Myklebust).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the intake assembly of Lea to have the intake assembly being a first intake assembly and an override intake assembly as taught by Myklebust for the purpose of allowing the intake to be adjusted to accommodate different patient needs, thereby, providing comfort to the patient. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (3,046,978) as applied to claim 9 above, and further in view of Gray (5,305,739).
Regarding claim 10, Lea discloses that the first intake assembly (see rejection to claim 9) allows chamber to refill at a time (Lea discloses that the bulb 16 can be compressed then refilled, therefore, there would be a time period between compressions, see Col 2-col 3 of Lea), but fails to disclose that the first intake assembly allows the compressible chamber to refill in more than three seconds. 
Gray teaches a method of resuscitating a patient comprising an optimal time period between compressions is at least three seconds (Col 6, lines 7-54, Gray discloses that to effectively administer artificial respiration, the resuscitator must refill with air in approximately five seconds or less). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal time of Lea to have the refill time of 3 seconds or greater as taught by Gray for the purpose of effectively administering artificial respiration during resuscitation by providing a refill time of 5 seconds or less (Col 6, lines 7-54 of Gray).
After the modification, the refill time should be more than three seconds, therefore, the first intake assembly allows the compressible chamber to refill in more than three seconds, therefore, if a person were to manipulate pin 44 to allow more air to pass through valve 31, the time it takes to refill the chamber through the valve 31 would be less than 3 seconds. Such as in the situation where a user choose to blow into the valve, rather than let the bulb refill by itself when the valve is open. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (3,046,978) in view of Myklebust (2008/0314386) as applied to claim 9 above, and further in view of Gray (5,305,739).
Regarding claim 10, Lea discloses that the first intake assembly allows the compressible chamber to refill in a certain amount of time, and the override intake assembly allowing the compressible chamber to refill in less than the time it takes to refill through the intake assembly (see small hole and large hole on 61 of Myklebust in fig. 2B), but fails to disclose that the first intake assembly allows the compressible chamber to refill in more than three seconds. 
Gray teaches a method of resuscitating a patient comprising an optimal time period between compressions is at least three seconds (Col 6, lines 7-54, Gray discloses that to effectively administer artificial respiration, the resuscitator must refill with air in approximately five seconds or less). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first intake assembly of the modified Lea to allow the compressible chamber refill in 3 seconds or greater as taught by Gray for the purpose of effectively administering artificial respiration during resuscitation by providing a refill time of 5 seconds or less (Col 6, lines 7-54 of Gray).
After the modification, the first intake assembly allows the compressible chamber to refill in more than three seconds, therefore, when the larger opening on 61 of Myklebust aligns with 62, the override assembly would allow the compressible chamber to refill in less than three seconds. 
.  
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lea (3,046,978) in view of Lee (2012/0222677).
Regarding claim 11, Lea discloses that the outtake assemblies allows and an amount of volume of air to be provided to the patient, therefore, the air being provided is capable of being a tidal volume, since tidal volume depends on the patient and how much the patient inhales and exhales. 
However, if there is any doubt that the Lea discloses that the pre-set volume is a tidal volume for a patient. 
Lee teaches an adjustable manual resuscitator (device shown in figs. 1-2) having an outtake assembly (outlet of figs. 1-2, see paragraphs 0008-0009, Lee discloses that the bag is to provide volume of air to the patient) configured to permit a pre-set volume of air to flow out of a chamber, wherein the pre-set volume of air is a tidal volume (see paragraphs 0009-0011).
.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (3,046,978) as applied to claim 9 above, and further in view of Bauman (5,140,982).
Regarding claim 12, Lea discloses coordinated indicia (interpreted as first and second indicators, see rejection to claim 1), but fails to disclose that the coordinated indicia is color coordinated. 
However, Bauman teaches an indicia that is color coded (Col 6, lines 22-29). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coordinated indicia of Lea to be color coded indicia as taught by Bauman for the purpose of providing a visual indication that is easily recognizable. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lea (3,046,978) as applied to claim 15 above, and further in view of Lee (2012/0222677).
Regarding claim 16, Lea discloses that the manual resuscitator regulating system includes a third placement indicator for delivering different volumes of gas per compression (see 79 of Lea in figs. 1 and 3, 79 is a third placement indicator) relative to the first and second placement indicator, but fails to disclose a fourth placement indicator. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second, and third placement indicators of Lea to have a fourth placement indicator as taught by Lee for the purpose of providing more placement indicator by allowing for finer tuning of the resuscitation treatment according to patient age and size, thereby providing more accurate volume of flow to the patient.
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lea (3,046,978) in view of Kim (2013/0180527).
Regarding claim 17, Lea discloses that the first placement indicator and the second placement indicator are mirror images of each other (see fig. 1, relatively, the image of the line 74 and 76 are mirrors of each other), and that that the first placement indicator and the second placement indicator are configured to coordinate with each other to permit a selected volume of gas out of the chamber (see Col 3, lines 24-36, Lea discloses that for an infant the user press the device as advised by instruction 80, the larger ball will limit the compression for the bulb to pass only a small amount of air versus the instruction 78, since the indicators are part of the same device and inflatable 
However, if there is any doubt that the first placement indicator and the second placement indicator are mirror images of each other. 
Kim teaches a manual resuscitator (resuscitator shown in fig. 6, paragraphs 0003 and 0040-0049) comprising a first placement indicator and a second placement indicator (see 60 at the top and bottom, fig. 6, paragraphs 0074-0079, Kim discloses two boundary lines 60 are printed to indicate positions for the fingers, since Kim discloses both indicators being 60, they would be the same) configured to guide a user where to compress a chamber (20, fig. 6) to permit a pre-set volume of gas to flow out of the chamber (see paragraphs 0043 and 0046, there is a one way valve, whatever air is allowed to let through the one way valve would be preset by the designer/manufacturer), wherein the first placement indicator and the second placement indicator are mirror images of each other (see paragraphs 0009-0013, 0029 and 0074-0079, see fig. 6 of Kim, Kim discloses placement indicators 60, since Kim discloses both of the placement indicator 60 in fig. 6, they would be the same). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manual resuscitator regulating system of Lea to have the first and second placement indicators as taught by Kim for the purpose of providing efficient resuscitation by providing indicators to signal to the user on where to correctly place the fingers, thereby providing accurate constant and appropriate ventilation amount of air (see paragraphs 0009-0013 and 0029 of Kim). 
Claims 1, 3-5, 7-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527).
Regarding claim 1, Myklebust discloses a manual resuscitator regulating system (10 shown in fig. 2A and fig. 1, wherein V3 is omitted, see paragraphs 0021 and 0024, Myklebust discloses in paragraph 0001 that the device is used for providing emergency oxygen, therefore, it can be used as a manual resuscitator) comprising: a gas containing compressible chamber (11, figs. 1-2A, paragraphs 0019 and 0009, Myklebust discloses that the self-inflating bag 11 is compressed to produce outgoing flow) having a flexible wall (wall forming chamber 11, see figs. 1 and 2A); an intake assembly (assembly at the end of 11 holding V4 comprising 51, fig. 2A, paragraph 0024, Myklebust discloses that the openings or holes can be set to allow air to pass through, this allows the size of the holes to be selected/modified which would permit air flow into chamber at a pre-set in flow rate, alternatively, even if the size of the holes does not change, whatever size that is set by the manufacturer/designer can still be considered as a pre-set hole which would allow a pre-set in flow rate) attached to the chamber and configured to permit air flow into the chamber at a pre-set in-flow rate (figs. 2A-2C, paragraphs 0023-0024), an outtake assembly (assembly at the end of 11 holding V1 and V2, figs. 1-2A, paragraphs 0019-0025) attached to the chamber and configured to permit a pre-set volume of air to flow out of the chamber when the chamber is properly gripped on the flexible wall (paragraphs 0021 and 0033-0034), and manually compressed to a point where portions of the flexible wall are in contact (see figs. 1 and 2A, furthermore, Myklebust disclose that the bag 11 is flexible and is compressible, it is inherent that when 11 is being squeezed, one point on one side of 11 
However, Kim teaches a manual resuscitator (resuscitator shown in fig. 6, paragraphs 0003 and 0040-0049) comprising a flexible wall (wall forming 20, see fig. 6) having a first grip placement indicator and a second grip placement indicator (see 60 at the top and bottom, fig. 6, paragraphs 0074-0079, Kim discloses two boundary lines 60 are printed to indicate positions for the fingers) configured to guide a user where to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber and flexible wall of Myklebust to have the flexible wall have the first and second grip placement indicators as taught by Kim for the purpose of providing efficient resuscitation by providing indicators to signal to the user on where to correctly place the fingers, thereby providing accurate, constant and appropriate ventilation amount of air to the patient (see paragraphs 0009-0013 and 0029 of Kim). 
Regarding claim 3, the modified Myklebust discloses that the intake assembly is adjustable to change the pre-set in-flow rate (see paragraph 0023 of Myklebust, Myklebust that V4 is adjustable). 
Regarding claim 4, the modified Myklebust discloses that the intake assembly (V4 comprising 51 of Myklebust) is configured to permit a selected volume of air or gas over a predetermined amount of time or that the pre-set in-flow rate is adjustable (see paragraphs 0023-0024 of Myklebust, Myklebust discloses adjusting the opening of the 
However, if there is any doubt that the selectable volume of Myklebust can be selected based on a patient’s size or age. Since the selector have all of the structure and function as claimed, and allowing volume to change based on the size of the orifice (see fig. 2B), the selected volume is capable of being at least partially based on a particular patient’s size or age. 
Regarding claim 5, the modified Myklebust discloses that the outtake assembly (V2 of Myklebust) includes adjustment mechanism configured to allow a user to selectively adjust the volume of air flow out of the chamber (see paragraphs 0033-0034 of Myklebust, Myklebust discloses that the valve V2 can have a selector that allows the desired maximum number of self-inflations per minute to be set, and as disclosed in paragraphs 0023-0024, to adjust the self-inflation per minute would need to change the volume over time). 
	Regarding claim 7, the modified Myklebust discloses that the intake assembly (V4 comprising 51 of Myklebust) and the outtake assembly are configured to coordinate with each other to deliver pre-set volume of air to a patient (see paragraphs 0033-0034, Myklebust discloses that the valve V2 can have a selector that allows the desired maximum number of self-inflations per minute to be set, and as disclosed in paragraphs 0023-0024 of Myklebust, to adjust the self-inflation per minute would involve changing the orifice size, thereby changing the volume, since Myklebust discloses that V2 and V4 
Regarding claim 8, the modified Myklebust discloses that the chamber is compressed and refilled and that the chamber can be completely collapsed to have opposite sides contact (see fig. 8 of Kim), therefore, the chamber would allow a) manually sensed contact between portions of the flexible wall associated with the first and second grip placement indicators provides a first manually sensed signal to a user that an appropriate tidal volume of air has been delivered to a patient, and therefore manual compression of the compressible chamber should be released permitting the bag to refill with air, b) manually sensed complete refill of the compressible chamber, manually sensed by a user’s hand feeling that outward expansion pressure of the compressible chamber exerted on the user’s hand has stopped, provides a second manually sensed signal to the user that a safe and effective time interval between compressions has passed, and that the compressible chamber should be manually compressed again until manually sensing the first signal gain, wherein the first and second manually sensed signals together guide the user to administer an appropriate volume of air per compression, an appropriate rate of compression, and an appropriate volume of air over an extended resuscitation period, without the user’s visual attention, and without any electronic sensors, or auxiliary timing devices. Furthermore, it is noted throughout the disclosure of the modified Myklebust and Kim, there are no electronic sensors and or auxiliary timing devices. 
Regarding claim 9, the modified Myklebust discloses that the intake assembly is a first intake assembly, and further comprising an override intake assembly selectable 

    PNG
    media_image2.png
    846
    852
    media_image2.png
    Greyscale
	Regarding claim 13, the modified Myklebust discloses that the intake assembly (end assembly comprising V4 and 51 of Myklebust) and the outtake assembly (end assembly comprising V2 of Myklebust) are attached on opposite sides of the chamber (see the annotated-Myklebust fig. 1 above, relative to line 1, the first intake assembly and the outtake assembly are attached on opposite sides of the chamber). 
	Regarding claim 14, the modified Myklebust discloses that the intake assembly and the outtake assembly are attached on the same side of the chamber (see the 
	Regarding claim 15, the modified Myklebust discloses that the chamber is being completely compressed and refills (see combination of Myklebust with Kim), therefore, portion of chamber comprising the first grip placement indicator and the second grip placement indicator are a manual feedback mechanism that is configured to provide manually sensed, non-visual signals to the user to regulate a manual compression rate of the chamber without any electronic device, or auxiliary timing device (see the disclosure and rejection utilizing Myklebust and Kim, there is no electronic device being used to sensed when the bag refills).
Regarding claim 16, (redefined) the modified Myklebust discloses that the first placement indicator (2 of 60 of Kim, see fig. 6 of Kim), the second placement indicator (4 of 60 of Kim, see fig. 6 of Kim), wherein the manual resuscitator regulating system includes a third placement indicator (1 of 60 of Kim, see fig. 6 of Kim), and a fourth placement indicator (3 of 60 of Kim, see fig. 6 of Kim) for delivering different volumes of gas per compression (due to the different location of  indicators 1, 2, 3, 4 of the top 60, if a user were to press 1 at top and 1 at the bottom, it would provide a different volume of gas per compression than pressing 3 at top and 3 at bottom, this works in the same manner as the applicant, since due to its location on the curved bag 20, the different indicators would provide different volume depending on where the user press). 
Regarding claim 17, the modified Myklebust discloses that the first placement indicator and the second placement indicator are mirror images of each other, and are configured to coordinate with each other to permit the pre-set volume of gas to flow out 
Regarding claim 18, the modified Myklebust discloses that the first placement indicator and the second placement indicator includes a tactile target configured to provide tactile signals to a user when the pre-set volume of gas flows out of the chamber (paragraphs 0017-0019 of Kim, Kim discloses that the identifiers 60 comprises concave recess within the boundary lines, and due to the flexibility of the bag 20, if the user were to press the two placement indicators all the way towards each other as shown in fig. 8 of Kim, the user would be able to feel the tactile target, alternatively, the concave portion of the placement indicators can be considered as tactile target, since have touching it or placing a finger over it and press the concave recess, the user would be able to feel as the air is leaving the chamber). 
Regarding claim 19, the modified Myklebust discloses that the first placement indicator (60 at the top of Kim, see fig. 6 of Kim) is configured to allow a user to selectively move hand placement longitudinally along a longitudinal axis of the chamber (see fig. 6 of Kim, paragraphs 0009-0013, 0029 and 0074-0079 of Kim). 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) as applied to claims 1 and 9, respectively, and further in view of Gray (5,305,739).
Regarding claim 6, the modified Myklebust discloses that the intake assembly (V4 comprising 51 of Myklebust) includes an adjustment mechanism configured to allow a user to selectively adjust the volume of air or gas entering the chamber over time (see 
However, the modified Myklebust discloses that the chamber and flexible wall 11 of Myklebust is self-inflating and is compressible, therefore, the time between compression depends on how slow the user is pressing on the chamber 11 and how much resistance they provide to chamber 11 when it is inflating again, since the modified Myklebust discloses all of the claimed structure and discloses that the chamber 11 is self-inflating and compressible, the time between compression would be at least 3 seconds, depending how long the user decided to wait between release and recompression. 
However, if there is any doubt that the modified Myklebust discloses that the optimal time period between compressions is at least three seconds.
Gray teaches a method of resuscitating a patient comprising an optimal time period between compressions is at least three seconds (Col 6, lines 7-54, Gray discloses that to effectively administer artificial respiration, the resuscitator must refill with air in approximately five seconds or less). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the chamber of the modified Myklebust to have the refill time of 3 seconds or greater as taught by Gray 
Regarding claim 10, the modified discloses that the first intake assembly allows the compressible chamber to refill in a certain amount of time, and that the override intake assembly allowing the compressible chamber in less than the time it takes to refill through the first intake assembly, since the hole is larger, but fails to disclose that the first intake assembly allows the compressible chamber to refill in more than three seconds, the override intake assembly allowing the compressible chamber to refill in less than three seconds. However, the modified Myklebust discloses that the chamber and flexible wall 11 of Myklebust is self-inflating and is compressible, therefore, the time to refill the compressible chamber through the first intake assembly or the override intake assembly depends on how slow the user is pressing on the chamber 11 and how much resistance they provide to chamber 11 when it is inflating again, since the modified Myklebust discloses all of the claimed structure and discloses that the chamber 11 is self-inflating and compressible, the device is capable of having the first intake assembly allowing the compressible chamber to refill in more than three seconds and the override intake assembly allowing the compressible chamber to refill in less than three seconds, depending how long the user decided to wait between release and recompression. 
However, if there is any doubt that the modified Myklebust discloses that the optimal time period between compressions is at least three seconds.
Gray teaches a method of resuscitating a patient comprising an optimal time period between compressions is at least three seconds (Col 6, lines 7-54, Gray 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first intake assembly of the modified Myklebust to allow the compressible chamber to refill 3 seconds or greater as taught by Gray for the purpose of effectively administering artificial respiration during resuscitation by providing a refill time of 5 seconds or less (Col 6, lines 7-54 of Gray).
After the modification, the first intake assembly allows the compressible chamber to refill in more than three seconds, therefore, when the larger opening on 61 of Myklebust aligns with 62, the override assembly would allow the compressible chamber to refill in less than three seconds. 
Furthermore, if there is any doubt that it would be obvious to modified Gray with the modified Myklebust to achieve at the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first intake assembly to allow the compressible chamber to refill in more than three seconds, and the override intake assembly allowing the compressible chamber to refill in less than three seconds, thereby providing appropriate air to the patient that is comfortable and therapeutic, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. MPEP 2144.05(II).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) as applied to claim 1, and further in view of Lee (2012/0222677).

However, if there is any doubt that the modified Myklebust discloses that the pre-set volume is a tidal volume for a patient. 
Lee teaches an adjustable manual resuscitator (device shown in figs. 1-2) having an outtake assembly (outlet of figs. 1-2, see paragraphs 0008-0009, Lee discloses that the bag is to provide volume of air to the patient) configured to permit a pre-set volume of air to flow out of a chamber, wherein the pre-set volume of air is a tidal volume (see paragraphs 0009-0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-set air volume of the modified Myklebust to be a tidal volume as taught by Lee for the purpose of providing a volume of air to the patient that is therapeutic and comfortable to the patient, and would not damage the patient’s lung.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) as applied to claim 9 above, and further in view of Bauman (5,140,982).
Regarding claim 12, the modified Myklebust discloses coordinated indicia (indicia shown in fig. 2A of V4), but fails to disclose that the coordinated indicia is color coordinated. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coordinated indicia of the modified Myklebust to be color coded indicia as taught by Bauman for the purpose of providing a visual indication that is easily recognizable. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) as applied to claim 19 above, and further in view of Lea (3,046,978).
Regarding claim 20, the modified Myklebust fails to disclose that the first placement indicator is oriented circumferentially around the chamber. 
Lea discloses that the first placement indicator (74 and 78) and second placement indicator (76 and 80) is oriented circumferentially around the chamber (16, figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of the modified Myklebust to have the first and second placement indicators that are oriented circumferentially around the chamber as taught by Lea for the purpose of providing additional placement indicators for children of different age group, thereby increasing the effectiveness of the manual resuscitation on children. 
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) and Lindner (9,586,015).
Regarding claim 24, Myklebust discloses a method of manually providing emergency ventilation a patient (see paragraphs 0001 and 0009, furthermore, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manual method of Myklebust to be used to resuscitate a patient as taught by Myklebust for the purpose of ventilating a patient during a resuscitation session, thereby, increase the chance of survival/revival of the patient. 
The modified Myklebust fails to disclose that the first flexible wall of the chamber having a first grip placement indicator and a second grip placement indicator configured to guide a user where to grip the chamber, gripping the first and second grip placement indicators while the chamber is full of air, wherein delivering  a pre-set volume of air to the patient by manually compressing the chamber until portions of the flexible wall associated with the first and second grip placement indicators are in contact.
Kim teaches a method of manually resuscitating a patient using a manual resuscitator (resuscitator shown in fig. 6, paragraphs 0003 and 0040-0049) comprising a flexible wall (wall forming 20, see fig. 6) having a first grip placement indicator and a second grip placement indicator (see 60 at the top and bottom, fig. 6, paragraphs 0074-0079, Kim discloses two boundary lines 60 are printed to indicate positions for the fingers, since Kim discloses both indicators being 60, they would be the same) configured to guide a user where to compress a chamber (20, fig. 6) to permit a pre-set volume of gas to flow out of the chamber (see paragraphs 0043 and 0046, there is a one way valve, whatever air is allowed to let through the one way valve would be preset 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber and flexible wall of Myklebust to have the first flexible wall of the chamber having a first grip placement indicator and a second grip placement indicator configured to guide a user where to grip the chamber, gripping the first and second grip placement indicators while the chamber is full of air, wherein delivering  a pre-set volume of air to the patient by manually compressing the chamber until portions of the flexible wall associated with the first and second grip placement indicators are in contact as taught by Kim for the purpose of providing efficient resuscitation by providing indicators to signal to the user on where to correctly place the fingers, thereby providing accurate constant and appropriate ventilation amount of air (see paragraphs 0009-0013 and 0029 of Kim). 
The modified Myklebust fails to specifically disclose repeating the delivering step when complete refill of the chamber is manually sensed by the user.
However, Lindner teaches the step of recompressing the chamber when the user senses manually (tactilely) that the chamber has completely refilled with gas (Col 2, lines 32-67, Lindner discloses that the indication include tactile indication, and the apparatus may provide a signal that when present indicates to a user that the bag 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of the modified Myklebust to have tactile indicator and the step of compressing the chamber when the user senses manually that the chamber has completely refilled with gas as taught by Lindner for the purpose of providing feedback to allow the rescuer to know when to apply compression to the bag and when to let the bag inflate, thereby, increasing accuracy of the resuscitation. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) and Lindner (9,586,015) as applied to claim 24 above, and further in view of Lee (2012/0222677).
Regarding claim 25, the modified Myklebust discloses that the amount of volume of air to be provided to the patient (see rejection to claim 24 and full disclosure of Myklebust), therefore, the air being provided is capable of being a tidal volume, since tidal volume depends on the patient and how much the patient inhales and exhales. 
However, if there is any doubt that the modified Myklebust discloses that the pre-set volume is a tidal volume for a patient. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-set air volume of the modified Myklebust to be a tidal volume as taught by Lee for the purpose of providing a volume of air to the patient that is therapeutic and comfortable to the patient, and would not damage the patient’s lung.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) and Lindner (9,586,015) as applied to claim 24 above, and further in view of Gray (5,305,739).
Regarding claim 26, the modified Myklebust discloses the step of waiting between releasing step and repeating step (rejection to claim 25, there is a wait time between the release step and repeating step since the user have to wait for the chamber to be refilled, see modification with Lindner), but fails to disclose the step of waiting at least three seconds between the releasing step and the repeating step.
However, Gray teaches a method of resuscitating a patient comprising the step having a refill time of 3 seconds or greater (Col 6, lines 7-54, Gray discloses that to effectively administer artificial respiration, the resuscitator must refill with air in approximately five seconds or less). 
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Myklebust (2008/0314386) in view of Kim (2013/0180527) and Lindner (9,586,015) as applied to claim 24 above, and further in view of Al-Ali (2015/0238722) and Kroupa (2008/0053445).
Regarding claim 26, the modified Myklebust discloses the step of waiting between releasing step and repeating step (rejection to claim 25, there is a wait time between the release step and repeating step since the user have to wait for the chamber to be refilled, see modification with Lindner), but fails to disclose the step of waiting at least three seconds between the releasing step and the repeating step.
However, Al-Ali teaches a method of providing air to the user via a flexible chamber, and the step of squeezing the flexible chamber once every 5-6 seconds (paragraph 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Myklebust to have the step of squeezing the bag once every 5-6 seconds as taught by Al-Ali for the purpose of providing effective ventilation rate by providing adequate respiratory rate (paragraph 0045 of Al-Ali). 

However, Kroupa discloses the step of squeezing the bag or actuation of the bag is within the range of 1-1.4 seconds (paragraphs 0060-0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Myklebust to have the step of squeezing the bag for 1-1.4 seconds as taught by Kroupa for the purpose of providing an effective time to provide inspiratory air to the patient. 
After the modification, the modified Myklebust discloses the step squeezing the chamber for 1-1.4 seconds and that the step of squeezing the bag once every 5-6 seconds, which would require the user/rescuer to wait at least three seconds between the releasing step and the repeating step.

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
The applicant on pages 12-20 of the remarks argues that the cited prior art fails to satisfy the long felt need for the claimed invention. Myklebust discloses a bag valve 
The arguments to the newly added claim limitations in claims 1-20 and 24-26 has been addressed in the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785